
	
		II
		109th CONGRESS
		2d Session
		S. 3730
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2006
			Mr. Crapo introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  require the use of recovery audit contractors under the Medicare Integrity
		  Program with respect to Medicare Secondary Payer claims and
		  activities.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Ensuring the Integrity of the
			 Medicare Program Act of 2006.
		2.Use of recovery
			 audit contractors under the Medicare Integrity Program for audits of medicare
			 secondary payer claims and activities
			(a)In
			 generalSection 1893 of the Social Security Act (42 U.S.C.
			 1395ddd), as amended by section 6034(d) of the Deficit Reduction Act of 2006
			 (Public Law 109–171), is amended by adding at the end the following new
			 subsection:
				
					(h)Use of recovery
				audit contractors for audits of medicare secondary payer claims and
				activities
						(1)In
				generalUnder the Program,
				the Secretary, using a competitive procurement process, shall enter into
				contracts with recovery audit contractors in accordance with this subsection
				for the purpose of identifying underpayments and overpayments and recouping
				overpayments with respect to Medicare Secondary Payer claims and activities for
				which payment is made under part A or B. Under the contracts—
							(A)payment shall be made to such a contractor
				on a contingent basis at a rate determined by the Secretary; and
							(B)such percentage as the Secretary may
				specify of the amount recovered shall be retained by the Secretary and shall be
				available to the program management account of the Centers for Medicare &
				Medicaid Services.
							(2)Use on a
				national basisThe Secretary
				shall designate audit and recovery regions for the use of recovery audit
				contractors on a national basis. Each such region shall be covered under a
				contract with a recovery audit contractor (or contractors, if the Secretary
				determines appropriate).
						(3)Audit and
				recovery periodsEach
				contract with a recovery audit contractor shall provide that audit and recovery
				activities may be conducted with respect to payments made under part A or B
				with respect to Medicare Secondary Payer claims and activities—
							(A)during the current fiscal year;
							(B)retrospectively (for a period of not more
				than 4 fiscal years prior to the current fiscal year); and
							(C)with respect to
				continuing fiscal years.
							(4)Qualifications
				of contractorsA recovery audit contractor is eligible to enter
				into a contract under this subsection to carry out the activities described in
				paragraph (1) if the contractor—
							(A)has staff that
				has the appropriate clinical knowledge of, and experience with, the payment
				rules and regulations under the program under this title or the contractor has,
				or will contract with, another entity that has such knowledgeable and
				experienced staff; and
							(B)is not a fiscal
				intermediary under section 1816, a carrier under section 1842, a Medicare
				Administrative Contractor under section 1874A, or a Coordination of Benefits
				Contractor of the Centers for Medicare & Medicaid Services.
							(5)Preference for
				entities with demonstrated proficiencyIn awarding contracts to
				recovery audit contractors under this section, the Secretary shall give
				preference to those risk entities that the Secretary determines have
				demonstrated more than 3 years direct management experience and a proficiency
				for cost control or recovery audits with private insurers, health care
				providers, health plans, or under the medicaid program under title XIX.
						(6)Construction
				relating to conduct of investigation of fraudA recovery of an
				overpayment to a provider by a recovery audit contractor shall not be construed
				to prohibit the Secretary or the Attorney General from investigating and
				prosecuting, if appropriate, allegations of fraud or abuse arising from such
				overpayment.
						(7)ReportThe
				Secretary shall annually submit to Congress a report on the use of recovery
				audit contractors under the Program. Such report shall include information on
				the performance of recovery audit contractors in identifying underpayments and
				overpayments and recouping overpayments, including an evaluation of the
				comparative performance of audit recovery contractors with respect to each
				audit recovery region designated under paragraph (2).
						(8)WaiverThe Secretary shall waive such provisions
				of this title as may be necessary to provide for payment of recovery audit
				contractors under this subsection in accordance with paragraph
				(1).
						.
			(b)Access to
			 National Directory of New Hires databaseThe Secretary of Labor
			 shall provide for access by the Centers for Medicare & Medicaid Services
			 and recovery audit contractors conducting audit and recovery activities under
			 section 1893(h) of the Social Security Act, as added by subsection (a), to the
			 National Directory of New Hires database.
			(c)Access to
			 coordination of benefits contractor databaseThe Secretary of
			 Labor shall provide for access by the Centers for Medicare & Medicaid
			 Services and recovery audit contractors conducting audit and recovery
			 activities under section 1893(h) of the Social Security Act, as added by
			 subsection (a), to the database of the Coordination of Benefits Contractor of
			 the Centers for Medicare & Medicaid Services with respect to the audit and
			 recovery periods described in paragraph (3) such section 1893(h).
			(d)Sunset of
			 demonstration project for use of recovery audit contractors with respect to
			 medicare secondary payer claims and activitiesSection 306(b)(2)
			 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003
			 (Public Law 108–173; 117 Stat. 2256) is amended—
				(1)by striking
			 Duration.—The project and inserting
			 “Duration.—
					(A)In
			 generalSubject to subparagraph (B), the project”; and
					(2)by inserting
			 after subparagraph (A), as inserted by paragraph (1), the following new
			 subparagraph:
					
						(B)Sunset of
				project with respect to medicare secondary payer claims and
				activitiesThe project shall not be conducted with respect to
				Medicare Secondary Payer claims and activities on or after the date of
				enactment of the Ensuring the Integrity of
				the Medicare Program Act of 2006, except that recovery audit
				contracts entered into prior to such date with respect to such claims and
				activities may be completed pursuant to the terms and conditions of the
				contract.
						.
				
